Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on September 27, 2021.
3.	Claims 1-20 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/19/2022 and 05/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201841042615, filed on 11/13/2018
Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 7, 9 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoyi et al (US 2015/0261468 A1).
	As per claim 1, Khoyi discloses:
	- a method comprising (a data replication method, Para [0002]), 
	- evaluating a data storage redundancy requirement to determine that a number of copies of a storage object are to be maintained (determining a storage plan for number of copies should be stored or replicate (i.e. number of copies to be maintained), Para [0033], [0038], Fig. 2, item 218, Fig. 5, item 502), 
	- receiving an operation targeting the storage object (receiving a read or write request (i.e. operation) for data storage, Para [0046], [0082], Fig. 5, item 500), 
	- and in response to determining that the operation can be replicated to the number of copies of the storage object, executing the operation upon the storage object and replicating the operation to the number of copies of the storage object (executing write operation after determination of storage plan for number of copies should be replicate, Para [0010], [0038], [0042]).
As per claim 7, rejection of claim 1 is incorporated, and further Khoyi discloses:
- in response to determining that the operation cannot be replicated to the number of copies of the storage object, executing the operation based upon the operation targeting a snapshot of the storage object (targeting mirror copy (i.e. snapshot of the object), Para [0010]).
As per claim 9, rejection of claim 1 is incorporated, and further Khoyi discloses:
- in response to determining that the operation cannot be replicated to the number of copies of the storage object, executing the operation based upon the operation comprising snapshot operation (mirror operation (i.e. snapshot operation), Para [0010]).
As per claim 10, 
Claim 10 is a machine-readable medium claim corresponding to method claim 1 respectively and rejected under the same reason set forth to the rejection of claim 1 above.
As per claim 15, 
Claim 15 is a device claim corresponding to method claim 1 respectively and rejected under the same reason set forth to the rejection of claim 1 above.
8.	Claims 2-6, 8, 11-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoyi et al (US 2015/0261468 A1), as applied to claim 1, 10 and 15 above and further in view of Holestein et al (US 2010/0191884 A1).
	As per claim 2, rejection of claim 1 is incorporated, 
	Khoyi does not explicitly disclose in response to determining that the operation cannot be replicated to the number of copies of the storage object, blocking execution of the operation. However, in the same field of endeavor Holenstein in an analogous art disclose in response to determining that the operation cannot be replicated to the number of copies of the storage object, blocking execution of the operation (locking operations on object, Para [0014], [0332], Para [0811] - [0913]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Khoyi with the teaching of Holenstein by modifying Khoyi such that replication of an input output operation in a distributed environment of Khoyi to avoid data loss during any failure or disaster of network storage (Holestein, Para [0278]).
	As per claim 3, rejection of claim 1 is incorporated, 
	Khoyi does not explicitly disclose determining whether the operation can be replicated to the number of copies of the storage object based upon whether synchronous replication relationships to the storage objects are in-sync or out of sync. However, in the same field of endeavor Holenstein in an analogous art disclose determining whether the operation can be replicated to the number of copies of the storage object based upon whether synchronous replication relationships to the storage objects are in-sync or out of sync (synchronous relationship are in synchronism (i.e. in-sync) or out-sync, Para [084], [0290] - [0292]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Khoyi with the teaching of Holenstein by modifying Khoyi such that replication of an input output operation in a distributed environment of Khoyi to avoid data loss during any failure or disaster of network storage (Holestein, Para [0278]).
	As per claim 4, rejection of claim 1 is incorporated, 
Khoyi does not explicitly disclose in response to determining that the operation cannot be replicated to the number of copies of the storage object, blocking execution of the operation based upon the operation comprising a write operation. However, in the same field of endeavor Holenstein in an analogous art disclose in response to determining that the operation cannot be replicated to the number of copies of the storage object, blocking execution of the operation based upon the operation comprising a write operation (blocking write operation, Para [0466], [0014], [0332], Para [0811] - [0913]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Khoyi with the teaching of Holenstein by modifying Khoyi such that replication of an input output operation in a distributed environment of Khoyi to avoid data loss during any failure or disaster of network storage (Holestein, Para [0278]).
As per claim 5, rejection of claim 1 is incorporated, 
Khoyi does not explicitly disclose in response to determining that the operation cannot be replicated to the number of copies of the storage object, executing the operation based upon the operation comprising a read operation. However, in the same field of endeavor Holenstein in an analogous art disclose in response to determining that the operation cannot be replicated to the number of copies of the storage object, executing the operation based upon the operation comprising a read operation (blocking read operation, Para [0367], [0702], [0014], [0332], Para [0811] - [0913]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Khoyi with the teaching of Holenstein by modifying Khoyi such that replication of an input output operation in a distributed environment of Khoyi to avoid data loss during any failure or disaster of network storage (Holestein, Para [0278]).
As per claim 6, rejection of claim 1 is incorporated, 
Khoyi does not explicitly disclose in response to determining that the operation cannot be replicated to the number of copies of the storage object, blocking execution of the operation based upon the operation comprising a data management operation targeting an active file system comprising the storage object. However, in the same field of endeavor Holenstein in an analogous art disclose in response to determining that the operation cannot be replicated to the number of copies of the storage object, blocking execution of the operation based upon the operation comprising a data management operation targeting an active file system comprising the storage object (active file system, Para [0281], [0430]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Khoyi with the teaching of Holenstein by modifying Khoyi such that replication of an input output operation in a distributed environment of Khoyi to avoid data loss during any failure or disaster of network storage (Holestein, Para [0278]).
As per claim 8, rejection of claim 1 is incorporated, 
Khoyi does not explicitly disclose in response to determining that the operation cannot be replicated to the number of copies of the storage object, executing the operation based upon the operation comprising a data mobility operation to move the storage object. However, in the same field of endeavor Holenstein in an analogous art disclose in response to determining that the operation cannot be replicated to the number of copies of the storage object, executing the operation based upon the operation comprising a data mobility operation to move the storage object (moving data (i.e. move operation), Para [0531]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Khoyi with the teaching of Holenstein by modifying Khoyi such that replication of an input output operation in a distributed environment of Khoyi to avoid data loss during any failure or disaster of network storage (Holestein, Para [0278]).
As per claims 11-14, 
Claims 11-14 are machine-readable medium claims corresponding to method claims 2-5 respectively and rejected under the same reason set forth to the rejection of claims 2-5 above.
As per claims 16-20, 
Claims 16-20 are device claims corresponding to method claims 2-5 and 8 respectively and rejected under the same reason set forth to the rejection of claims 2-5 and 8 above.
			Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167